Citation Nr: 1447511	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-03 703	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right little finger injury residuals, to include as secondary to service-connected disability.

(The issue of entitlement to an annual clothing allowance for the year 2014 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from May 21, 1987 to August 28, 1987 and from September 27, 1990 to May 19, 1990.

The appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeal (Board) from an August 2010 rating decision of the VA Regional Office in Waco, Texas that denied service connection for right little finger injury residuals.  The Veteran subsequently amended his claim to include entitlement to the benefit sought on a secondary basis.

The appellant was afforded a videoconference hearing at the RO in June 2014 before the undersigned sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his right little finger as the result of a fall occasioned by service-connected knee buckling and that service connection for the little finger is warranted.

The VA examination of the right little finger for compensation and pension purposes in October 2012.  The examiner was requested to provide an opinion as to whether it was at least as likely as not that current little finger disability was proximately due to or the result of the Veteran's reported fall.  The Board observes, however, that following examination, the examiner did not respond to this question, and only offered as rationale that during the initial orthopedic examination in May 2006, the Veteran had been found to have mild osteoarthritis of the right lower finger, suggesting that this was an old injury prior to January 2006.  The Board notes, however, X-rays of the right little finger in April 2006, May 2010, June 2010 and July 2010 did not refer to arthritis.  Therefore, if the examiner is basing his opinion on an X-ray interpretation showing arthritis on one occasion, then there is a conflict in the evidence when compared to all of the times when arthritis was not found on X-rays.  The examiner concluded his opinion by stating that "The examiner will merely speculate if [the Veteran's] little finger strain (not the osteoarthritis) was related to the fall due to knee buckling."  This language does not provide any explanation or rationale as why a more definitive assessment could not be provided, and moreover, does not offer any useable information.  In view of such, the examination is determined to be inadequate to proceed with adjudication of the claim.  The Board does not have the requisite information to grant or deny service connection for the right little finger at this time and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Therefore, the appellant requires re-examination to address the discrepancies outlined above. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should retrieve all VA records pertaining to care for the appellant's right fifth finger since October 2012.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter schedule the Veteran for a VA orthopedic examination by a different examiner to examine the nature and etiology of any diagnosed right little finger disorder.  The claims folder, access to Virtual VA, VBMS and a copy of this remand must be made available to the examiner prior to the examination.  The clinical findings should be reported in detail.  Following examination and review of all of the evidence, and assuming that the Veteran's statement of a fall caused by knee buckling as true, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability or better the Veteran's current right little finger disability is proximately due to or the result of a service-connected disorder, including the lumbar spine and either or both knee disorders.  The examination report should include well-reasoned rationale for the opinion and conclusion reached.

In formulating the medical opinions, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.

3.  The RO should ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. See Stegall v. West, 11 Vet. App. 268, 271 (1998)

4.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


